Exhibit 10.1

THIRD OMNIBUS AMENDMENT

This THIRD OMNIBUS AMENDMENT, dated as of March 19, 2010 (as amended, modified,
waived, supplemented or restated from time to time, this “Third Amendment”), is
by and among:

(1) U.S. BANK NATIONAL ASSOCIATION (“U.S. Bank”), not in its individual
capacity, but solely as Custodian (in such capacity, the “Custodian”) and as
indenture trustee (in such capacity, the “Indenture Trustee”) under the
Indenture (as defined below);

(2) CITIBANK, N.A. (“Citibank”), as a Liquidity Bank (in such capacity, the
“Liquidity Bank”) under the Note Purchase Agreement (as defined below) and as
the Note Purchaser Agent (in such capacity, the “Note Purchaser Agent”) under
the Note Purchase Agreement (as defined below);

(3) CHARTA, LLC (“Charta”), as an Investor (in such capacity, the “Investor”)
under the Note Purchase Agreement (as defined below);

(4) NEWSTAR WAREHOUSE FUNDING 2005 LLC (“NewStar LLC”), as Issuer (in such
capacity, the “Issuer”) under the Indenture and the Note Purchase Agreement (as
such terms are defined below) and as Purchaser (in such capacity, the
“Purchaser”) under the Sale and Servicing Agreement (as defined below);

(5) NEWSTAR FINANCIAL, INC. (“NewStar Financial”), as Seller (in such capacity,
“Seller”) and as Servicer (in such capacity, “Servicer”) under the Sale and
Servicing Agreement and the Note Purchase Agreement (as such terms are defined
below); and

(6) LYON FINANCIAL SERVICES, INC., d/b/a U.S. Bank Portfolio Services (“USBPS”),
as Backup Servicer (in such capacity, “Backup Servicer”) under the Sale and
Servicing Agreement (as defined below).

INTRODUCTORY STATEMENT

NewStar Financial, as Seller and as Servicer, NewStar LLC, as Purchaser, and
USBPS, as Backup Servicer, are parties to the Amended and Restated Sale and
Servicing Agreement, dated as of November 19, 2008 (as amended, restated or
otherwise modified from time to time, the “Sale and Servicing Agreement”).

NewStar LLC, as Issuer, and U.S. Bank, as Indenture Trustee and as Custodian,
are parties to the Amended and Restated Indenture, dated as of November 19, 2008
(as amended, restated or otherwise modified from time to time, the “Indenture”).

NewStar LLC, as Issuer, NewStar Financial, as Seller and Servicer, the Liquidity
Banks party thereto, the Investors party thereto and Citibank (as successor to
Citicorp North America, Inc., the initial Note Purchaser Agent), as Note
Purchaser Agent are parties to the Note Purchase Agreement, dated as of
November 19, 2008 (as amended, restated or otherwise modified from time to time,
the “Note Purchase Agreement” and, together with the Sale and Servicing
Agreement and the Indenture, the “Transaction Documents”).

 



--------------------------------------------------------------------------------

The parties now wish to amend certain definitions set forth in Appendix A to the
Transaction Documents effective as of the Third Amendment Effective Date (as
defined below) on the terms and conditions set forth herein.

The parties hereto agree as follows:

Section 1. Definitions. Unless otherwise defined herein, all defined terms that
are defined in the Sale and Servicing Agreement (as amended by this Third
Amendment) or, if not therein defined, in the Note Purchase Agreement (as
amended by this Third Amendment) or, if not therein defined, in the Indenture
(as amended by this Third Amendment) (including, in each case, the Appendix A to
each such agreement, as amended by this Third Amendment), shall have the same
meanings when used herein.

Section 2. Amendments to Definitions Appendix.

Effective as of the Third Amendment Effective Date, Appendix A to each of the
Transaction Documents is hereby amended as follows:

(a) The definition of “Demand Note” is hereby amended and restated in its
entirety to read as follows

“Demand Note” means the Third Amended and Restated Demand Note, dated as of
March 19, 2010 and having a maximum aggregate principal amount of $7,500,000, by
NewStar Financial in favor of the Issuer, as such Demand Note may be amended,
supplemented or otherwise modified from time to time.

(b) The definition of “Investor Purchase Limit” is hereby amended and restated
in its entirety to read as follows:

“Investor Purchase Limit” means $75,000,000, as such amount may be reduced by
the Issuer from time to time by written notice to the parties to the Note
Purchase Agreement, U.S. Bank and the Backup Servicer so long as the Issuer has
obtained the prior written consent of the Note Purchaser Agent, and confirmed by
the Servicer, or as such amount may be reduced pursuant to the terms of the
Basic Documents. References to the unused portion of the Investor Purchase Limit
shall mean, at any time, the Investor Purchase Limit, as such may be then
reduced pursuant to the terms of the Basic Documents. For avoidance of doubt,
the Investor Purchase Limit may not be reduced by the Issuer, the Purchaser, the
Servicer or the Seller without the prior written consent of the Note Purchaser
Agent.

(c) The definition of “Liquidity Bank Commitment” is hereby amended by deleting
the phrase “with respect Citibank, $150,000,000” appearing on the first and
second lines thereof, and substituting therefor the figure “with respect
Citibank, $75,000,000”.

 

2



--------------------------------------------------------------------------------

(d) The definition of “Note Purchase Obligation Limit” is hereby amended and
restated in its entirety to read as follows:

“Note Purchase Obligation Limit” means $75,000,000. Any reduction of the
Investor Purchase Limit shall result in a corresponding reduction of the Note
Purchase Obligation Limit.

Section 3. Representations and Warranties of NewStar LLC and NewStar Financial.

Each of NewStar LLC and NewStar Financial represents and warrants (which
representations and warranties shall survive the execution and delivery hereof)
to the Note Purchaser Agent, the Note Purchasers, the Indenture Trustee, the
Issuing Bank, the Custodian and the Backup Servicer that:

(a) it has the corporate or limited liability company power and authority to
execute, deliver and carry out the terms and provisions of this Third Amendment
and has taken or caused to be taken all necessary corporate or limited liability
company action to authorize the execution, delivery and performance of this
Third Amendment;

(b) no consent of any person and no action of, or filing with any governmental
or public body or authority is required to authorize, or is otherwise required
in connection with the execution, delivery and performance of this Third
Amendment which has not been obtained;

(c) this Third Amendment been duly executed and delivered by a duly authorized
officer on behalf of such party, and constitutes a legal, valid and binding
obligation of such party enforceable against such party in accordance with its
terms, subject to bankruptcy, reorganization, insolvency, moratorium and other
similar laws affecting the enforcement of creditors’ rights generally and the
exercise of judicial discretion in accordance with general principles of equity;

(d) the execution, delivery and performance of this Third Amendment will not
violate any law, statute or regulation, or any order or decree of any court or
governmental instrumentality, or conflict with, or result in the breach of, or
constitute a default under any contractual obligation of such party;

(e) after giving effect to this Third Amendment, no Event of Default or event
which upon notice or lapse of time or both would constitute an Event of Default
(as defined in any Basic Document or in Appendix A thereto) has occurred and is
continuing; and

(f) on the date hereof, the representations and warranties set forth in
Section 3.1 and Section 3.2 of the Sale and Servicing Agreement, and the
representations and warranties set forth in Section 5.01 and Section 5.02 of the
Note Purchase Agreement, are and will be true, correct and complete with the
same effect as if made on the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case, as of such earlier date.

 

3



--------------------------------------------------------------------------------

Section 4. Conditions to Effectiveness.

This Third Amendment shall become effective on March 19, 2010 when each of the
following conditions have been satisfied:

(a) The Note Purchaser Agent shall have received fully executed counterparts of
this Third Amendment;

(b) The Note Purchaser Agent shall have received a joint certificate of the
Seller and the Issuer dated the Third Amendment Effective Date in form and
substance satisfactory to the Note Purchaser Agent and stating that, as of the
Third Amendment Effective Date (i) the representations and warranties set forth
in Section 3.1 and Section 3.2 of the Sale and Servicing Agreement, and the
representations and warranties set forth in Section 5.01 and Section 5.02 of the
Note Purchase Agreement, are and will be true, correct and complete with the
same effect as if made on the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case, as of such earlier date, and (ii) no Event of Default (or event that, with
the passage of time, would constitute an Event of Default) has occurred and is
continuing.

Each of the Issuer, the Seller, Citibank and Charta hereby authorizes, consents
and directs the Indenture Trustee to execute this Third Amendment.

Section 5. Confirmation and Acknowledgement of the Obligations.

As of the date hereof and as of Third Amendment Effective Date, NewStar LLC
hereby (i) confirms and acknowledges to the Note Purchaser Agent and the Note
Purchasers that it is validly and justly indebted to the Note Purchaser Agent,
any other Noteholders, the Note Purchasers and any other Persons party to the
Basic Documents, as applicable, for the payment of all obligations due under the
Basic Documents without offset, defense, cause of action or counterclaim of any
kind or nature whatsoever and (ii) reaffirms and admits the validity and
enforceability of the Indenture, the Notes and the other Basic Documents.
NewStar Financial hereby confirms and acknowledges its obligations under the
Basic Documents and confirms that they will remain in effect following the
execution and delivery of this Third Amendment.

Section 6. Ratification of Basic Documents.

This Third Amendment shall be limited precisely as written and shall not be
deemed (i) to be a consent granted pursuant to, or a waiver or modification of,
any other term or condition of the Notes or the Basic Documents or a waiver of
any Event of Default under the Notes, the Indenture or the other Basic
Documents, whether or not known to the Note Purchaser Agent, any other
Noteholder, the Note Purchasers or the Indenture Trustee or (ii) to prejudice
any other right or rights which the Note Purchaser Agent, any other Noteholder,
the Note Purchasers, the Indenture Trustee or the Backup Servicer may now have
or have in the future under or in connection with the Notes or the Basic
Documents or any of the instruments or agreements referred to therein. Except to
the extent hereby modified, the Notes and each of the Basic Documents shall
continue in full force and effect in accordance with the provisions thereof on
the date hereof and the Notes and the Basic Documents as heretofore amended or
modified and as

 

4



--------------------------------------------------------------------------------

modified by this Third Amendment are hereby ratified and affirmed. After this
Third Amendment becomes effective, all references to the Indenture, Note
Purchase Agreement and Sale and Servicing Agreement, “hereof,” “herein,” or
words of similar effect referring to the Indenture, Note Purchase Agreement or
Sale and Servicing Agreement shall be deemed to mean the Indenture, Note
Purchase Agreement or the Sale and Servicing Agreement as amended hereby.

Section 7. GOVERNING LAW; JURISDICTION.

THIS THIRD AMENDMENT, IN ACCORDANCE WITH SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE
LAWS OF ANY OTHER JURISDICTION.

Section 8. Severability.

If any provisions of this Third Amendment shall be held invalid or unenforceable
in whole or in part in any jurisdiction, such provision shall, as to such
jurisdiction, be ineffective to the extent of such invalidity or enforceability
without in any manner affecting the validity or enforceability of such provision
in any other jurisdiction or the remaining provisions of this Third Amendment in
any jurisdiction.

Section 9. Counterparts.

This Third Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Delivery of an executed counterpart of a signature page by
telecopier or other electronic transmission shall be effective as delivery of a
manually executed counterpart.

[The remainder of this page is intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Third Amendment has been duly executed as of the day
and year first above written.

U.S. BANK NATIONAL ASSOCIATION, as

Custodian and as Indenture Trustee

By:  /s/  KYLE HARCOURT                                

        Name: Kyle Harcourt

        Title: Vice President



--------------------------------------------------------------------------------

CHARTA, LLC, as an Investor

By: Citicorp North America, Inc.,

as Attorney-in-Fact

By: /s/ TODD D. FRITCHMAN                                

        Name: Todd D. Fritchman

        Title: Vice President

CITIBANK, N.A., as a Liquidity Bank

By: /s/ TODD D. FRITCHMAN                                

        Name: Todd D. Fritchman

        Title: Vice President

CITIBANK, N.A., as Note Purchaser Agent

By: /s/ TODD D. FRITCHMAN                                

        Name: Todd D. Fritchman

        Title: Vice President



--------------------------------------------------------------------------------

NEWSTAR WAREHOUSE FUNDING 2005

LLC, as Purchaser and as Issuer

By: NEWSTAR FINANCIAL, INC., its

designated manager

By:  /s/  JOHN J. FRISHKOPF                                    

        Name: John J. Frishkopf

        Title: Treasurer



--------------------------------------------------------------------------------

NEWSTAR FINANCIAL, INC., as Seller and as Servicer

By:  /s/  JOHN J. FRISHKOPF                                    

        Name: John J. Frishkopf

        Title: Treasurer

 



--------------------------------------------------------------------------------

LYON FINANCIAL SERVICES, INC. dba U.S.

Bank Portfolio Services, as Backup Servicer

By:  /s/  JOSEPH ANDRIES                                    

        Name: Joseph Andries

        Title: Senior Vice President